Filed 9/29/15 In re Nataly N. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE

In re NATALY N., a Person Coming Under                               B261127
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. DK06040)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JOSUE N.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Stephen
Marpet, Juvenile Court Referee. Affirmed.
                                                         ______

         Terence M. Chucas, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, John C. Savittieri, Deputy County Counsel, for Plaintiff and
Respondent.
                                            ______
       Josue N. (father) appeals from the order entered after the juvenile court declared
his daughter, Nataly N., a dependent of the court under Welfare and Institutions Code
section 300, subdivisions (a), (b) and (e)1, and declined to provide him reunification
services based on section 361.5, subdivisions (b)(5) and (b)(6). Father does not challenge
the jurisdictional findings under section 300, subdivisions (a) and (b), but contends
substantial evidence does not support the jurisdictional finding under section 300,
subdivision (e). He also contends that the court erred by denying him reunification
services. We affirm the order.
                  FACTUAL AND PROCEDURAL BACKGROUND
1.     The Section 300 Petitions
       On June 18, 2014, the Department of Children and Family Services (DCFS)
received a referral alleging physical abuse of the child by father. “The caller reported
that she is very concerned for the 3 month old female child, in the custody of the
father . . . . The child is left in the care of the father while the mother goes to work.
The child cries and the father grabs her by her face and covers her mouth with his hands
to stop the child from crying. The child has marks and bruises on her face. The caller
believes that the father is hitting the child but . . . has not seen him hit the child. The
child is always crying. The caller stated that about a month and a half ago the mother left
the father because of domestic violence. The mother came back and the father sent the
mother to work. The father reports to the mother that the child accidentally fell. The
mother believes the father. The father is very aggressive and the caller is concerned that
he will seriously hurt the child.”
       Later that day, a social worker and police officer visited the home of the paternal
great aunt, where the child had resided with her parents for the last 22 days after the
parents were evicted from a former residence. The paternal great aunt was caring for the
child while the parents were at work. According to the paternal great aunt, she was out of

1
       Statutory references are to the Welfare and Institutions Code.

                                               2
town the preceding weekend and, “upon her return, from what she was told by father is
that he was taking care of the child on Saturday and per father, the child had fallen from
the bouncer.” The paternal great aunt “denied any concerns of domestic violence” as
well as witnessing father “squeez[e] the child from her cheeks or . . . cover[] the baby
from her mouth to stay quiet.” The social worker observed “bruising on [the] child’s left
cheek[], redness under her eyes, and a small bruise on the right side of her chin. [The
social worker] observed this bruise to be [fading] however . . . still very visible. [The
social worker] observed this bruising to be circular . . . [and] did not notice any linear
marks. [The social worker] further observed a very small bruise . . . appear[ing] to be
about half an inch on child’s right chin.” The paternal great aunt signed a safety plan to
supervise and monitor the child until the social worker could interview the parents.
       The following day, the social worker returned with two police officers to the
paternal great aunt’s home and met with father, who “denied that he has ever put his hand
on his daughter’s face to prevent her from crying. Father stated that he loves his daughter
and would not do anything to harm the child. Father stated that the child . . . sustained
the bruising on her cheeks due to hi[s] caring on Saturday and child had fallen from her
bouncer. Father showed [the social worker] and the officers the bouncer. Father stated
that they went to the laundry room and that is when the child had fallen. . . . Father stated
that he was washing at a laundry mat in Anaheim and had the child . . . in the bouncer.
Father stated that he had put child’s bouncer on the floor however did not buckle the
child. Father stated that as he was drying his clothes and folding a load, he heard his
daughter crying. Father stated that when he turned, he noticed that child had turn[ed]
from the side and hit herself on the corner of the drying machine. Father stated that he
picked her up and calmed her down[;] however child would [not] stop and continued to
cry. . . . Father stated that [he did not buckle the child because] he just did not think
something like that would happen. Father further stated that his daughter moves a lot. . . .
Father denied that he has ever held his daughter from her mouth. Father stated that he
and mother usually play with the baby by squeezing her cheeks or kissing her[;] however
they have never tried to harm the child in any way. . . . Father stated that they did not

                                               3
believe it was necessary for the child to receive medical attention. [The social worker]
questioned [as] to the amount of days that child has had the bruise and they still felt child
did not need medical attention. Father stated that this is their first daughter and did not
think anything bad of it. Father stated that it was an accident and further stated that his
daughter just has delicate sensitive skin.”
       “Father denied [any domestic violence]. . . . Father stated that they were evicted
from their other home and indicated that when they got evicted, they did separate[;]
however it was due to financial reasons and not due to domestic violence. Further, father
explained that mother’s family never liked him and they had so many problems due to
mother’s family always being ‘intrometida’ (nosey). Father stated that his aunt then did
them the favor of having them stay at the home and so they reunited. . . . [The paternal
great aunt] is the only babysitter that they have when they go to work. Father further
indicated that child has had that bruise since the child injured herself on Saturday,
06/14/2014. . . . [F]ather stated ‘[child] is an angry baby.’ . . . [He] stated that if the baby
cries for something, she gets frustrated and will not stop crying even if they are to give
her what she wants. [The social worker] asked if he has ever felt frustrated with his
daughter[;] however father denied.”
       Mother, interviewed separately, “denied that she has ever seen father covering the
child[’s] . . . mouth to prevent her from crying. Mother reported that child is father’s
‘light.’ Mother stated that the reason that child has a bruise on her cheek is due to her
hav[ing] gone to work as they needed her only[;] therefore father stayed caring for the
child. Mother reported that when she returned, she did notice that child had sustained
some bruising on her cheeks. Mother reported that from what father told her is that child
had fallen from the bouncer. Mother stated that she did not think anything of it as it
appeared to be an accident. Mother stated that father had told her that he did not buckle
her and that is why she fell. Mother denied that she had sought medical attention for the
baby and stated that she did not believe she needed to take her in. [The social worker]
asked mother that the injury that child . . . sustained appears to be forced and does not
appear to be that of a fall. Mother did not comment and stated that father had told her

                                                4
what happened and so she thought it was the way father said. Mother stated that this is
their first daughter and did not think she had to take child to the doctor. . . . Mother
denied any incidents of domestic violence . . . .”
       At an officer’s request, mother put the child in the bouncer. The social worker and
officers “observed that child would swing her hand and kick[;] however child did not
appear to push herself up nor to the side. [The social worker] observed that child s[i]nks
in this bouncer and no possible way that child could have turned and fallen.” One officer
“stated that he does not believe that the child sustained the injury the way father is
explaining it due to the child being too young to turn to the side.”
       During a physical examination of the child on June 19, a nurse practitioner
observed blunt force trauma on the child’s left side of her face. A doctor who examined
the child opined that the injuries to her face given her age were not consistent with
father’s story of her falling from a bouncer. Father was arrested but then released.
       On June 24, DCFS filed a section 300 petition against mother and father alleging
under subdivisions (a) and (b) that “[o]n 06/19/2014, the three month old child . . . was
medically examined and found to be suffering a detrimental condition consisting of a
circular bruise to the child’s cheek and a bruise to the child’s chin. The child’s
mother[’s] . . . and the child’s father[’s] . . . explanation[s] of the manner in which the
child sustained the child’s injuries [are] inconsistent with the child’s injuries. The child’s
injuries are consistent with non accidental trauma. Such injuries would not ordinarily
occur except as a result of deliberate, unreasonable and neglectful acts by the parents who
had care, custody and control of the child. Such unreasonable and neglectful acts on the
part of the parents to the child endangers the child’s physical health, safety and well-
being, creates a detrimental home environment, and places the child at risk of physical
harm, damage, and danger.” The petition further alleged under subdivision (b) that
“[o]n 06/19/2014, the three month old child . . . was medically examined and found to be
suffering a detrimental condition consisting of a circular bruise to the child’s cheek and a
bruise to the child’s chin. The child’s mother . . . and the child’s father . . . medically
neglected the child by failing to seek timely medical attention for the child’s injuries for

                                               5
five days. Such medical neglect of the child on the part of the parents endangers the
child’s physical health and safety, and places the child at risk of physical harm, damage,
danger and medical neglect.”
       At a detention hearing, also on June 24, the juvenile court found a prima facie case
for detaining the child from father’s care and placed her in protective custody with an
order to DCFS to release the child to mother once it confirmed that father had moved out
of the family home. The court ordered family maintenance services and monitored
visitation for father with mother not to serve as the monitor.
       Later that day, DCFS received the results of a skeletal survey taken of the child at
her June 19 examination. The survey “showed an old fracture of the right seventh
posterior rib, as well as a suggested . . . fracture deformity of the left first rib . . . .”
The doctor who reviewed the survey indicated that “in her opinion, the right seventh rib
fracture can be anywhere from 7-10 days old and the ‘suggested’ fracture on the left side
is . . . more than likely a healed fracture and is quite older.” When confronted with the
survey results, father said the child had never fallen, but he and mother “did not react,
they did not seem surprised, their affect remained flat and father stated that perhaps the
fractures occurred when mother gave birth . . . .” A June 25 report from the doctor stated
that “[t]he skeletal survey revealed a healing right seventh posterior rib fracture and a
possible fracture deformity of the left first rib. . . . [¶] . . . Rib fractures are caused by a
large compressive force to the chest. The rib fracture is healing and occurred at least 7-
10 days prior to the x-ray. In the absence of a history of major trauma, such as a car
accident or a fall from great height, rib fractures are very specific for physical abuse. The
birth history did not include any risk factors for obtaining rib fractures with the delivery,
such as a large size of the baby or requiring instrumentation during the delivery. The
history of a fall from a bouncer onto the corner of a dryer is not consistent with bruising
to both sides of the face as well as a rib fracture. In summary, [the child’s] injuries are
diagnostic of child physical abuse.” (Emphasis omitted.) On June 25, based on the
results of the skeletal survey, the juvenile court, at DCFS’s request, detained the child



                                                 6
from mother, as well as father, and DCFS placed the child in foster care. The court
ordered monitor visitation for mother as it had for father.
       On August 4, DCFS filed an amended section 300 petition, adding the allegation
under subdivisions (b) and (e) that, “[o]n 07/[]3/2014, the three month old child . . . was
medically examined and found to be suffering a detrimental condition consisting of a
healing right seventh posterior rib fracture and a left first rib fracture. The child’s
mother[’]s . . . and the child’s father[’s] . . . explanation[s] of the manner in which the
child sustained the . . . injuries [are] inconsistent with the child’s injuries. The child’s
injuries are consistent with non accidental trauma. Such injuries would not ordinarily
occur except as a result of deliberate, unreasonable and neglectful acts by the parents who
had care, custody and control of the child. Such unreasonable and neglectful acts on the
part of the parents to the child endangers the child’s physical health, safety and well-
being, creates a detrimental home environment, and places the child at risk of physical
harm, damage, and danger.”
2.     Jurisdiction and Disposition
       The August 4 jurisdiction and disposition report included a summary of an
interview with mother in which she stated that she was willing to leave father if he had
injured the child. Father said he did not believe the child had rib fractures because she
did not cry, even though he had reported earlier in the proceedings that the child was an
angry baby and cried a lot. He suggested that a paternal great aunt—not the one with
whom the family had been staying—might have caused the child’s injuries because the
child had been in her care a few days before the social worker contacted them. The
detective investigating the criminal aspect of the case said that charges would not be filed
against father because “‘there is no person that is willing to be a witness to the actual
abuse of the child . . . [a]lthough it is quite obvious by the medical evidence and the fact
that the father was caring for [the child] that the injuries occurred while she was in
father’s care and that father is abusing [the] child . . . .’”




                                                 7
       According to the report, DCFS did not recommend family reunification services
for mother and father “due to the medical evidence that indicated that the child . . . was
severely physically abused. [Father] admitted to being the only caregiver of child . . .
during the time period the child . . . sustained the bruising to her face[;] however, the
parent[]s have been unwilling to disclose how [the child] sustained her two rib fractures.
As stated by [the doctor], [the child] has evidence of fractures that in the absence of a
history of major trauma such as a car accident or a fall from great height the injuries are
very specific for physical abuse. The parents have no reasonable explanation for the
injuries. Reunification with parents is not in the best interest of the child . . . as
it is unlikely that any treatment programs could ameliorate or ensure that the parents
would not cause further injuries to the child . . . . Neither one of the parents is taking
responsibility for the child’s injuries and failed to take the child . . . to the doctor when
the child had visible bruising on her cheeks and clearly one of them is causing these
injuries to [the] child . . . . It is highly unlikely that counseling and parenting is going to
teach either parent to confess and learn from harming a child. The parent[s’] actions may
further be an indication of possible domestic violence issues that both parents are not
willing to address.”
       DCFS attached to the report a letter from the doctor who had examined the child.
A repeat skeletal survey was performed on the child on July 3, which “showed further
healing of the right seventh posterior rib fracture and a left first rib fracture. This skeletal
survey confirmed the presence of a left first rib fracture. Both fractures were estimated to
be 1-2 weeks to 6 weeks in age on the original skeletal survey taken on 06/19/14. . . . [¶]
The finding of the additional left first rib fracture continues to support my interpretation
of [the child’s] clinical findings. In summary, [the child’s] multiple injuries, the facial
bruising and rib fractures, are diagnostic of child physical abuse.” (Emphasis omitted.)
       A November 7 interim review report indicated that, since August 21, mother and
father had been participating in parenting classes, individual counseling and anger
management. They also visited with the child on a regular basis. Mother “[wa]s
cooperating in her interaction in group is appropriate. She has disclosed the issue of her

                                                8
case during her individual counseling sessions. She will continue to attend her sessions
as required . . . .” Father also “[wa]s cooperating in his interaction in group is
appropriate. He has disclosed the issue of his case during his individual counseling
sessions. . . . [¶] He will continue to attend his sessions as required . . . .” Mother
informed the social worker that she wanted to terminate her relationship with father “as
she was the only one working and paying the bills but also stated it was difficult as she
(mother) works nights and father is her form of transportation.” DCFS continued to
recommend no reunification services to mother or father because “[t]here are many
concerns . . . surrounding [father’s] statements and mother’s unwillingness to disclose
possible relationship issues that place [the] child . . . in danger. Clearly both parents have
been less than forthcoming about how [the] child . . . sustained her injuries and there
appears to be a lack of empathy and insight on both parents[’] part to ensure the safety
and appropriate medical care of [the] child . . . .”
       A December 12 interim review report indicated that mother had decided to
separate from father because he is controlling and aggressive. Father tried to prevent
mother from seeing the child without him. Father said he no longer was attending his
program because “his employment is scarce.” Father thought the family was “being
targeted and [he] has never seen the x-rays and doesn’t believe the injuries.”
DCFS continued to recommend no reunification services for father but changed its
recommendation as to mother for reunification services to include individual counseling
addressing “domestic violence, child abuse and protection, co-dependency, family
history.”
       At the jurisdiction and disposition hearing, the juvenile court sustained the
allegations of the petition. According to the court, “I’ve read the entire file and
there’s medical evidence to substantiate the severe medical injuries sustained by a
three-month-old child that could not have happened and occurred unless it was done
nonaccidentally; therefore, based upon the evidence before me, I’m finding by a
preponderance of the evidence that the petition is sustained as it’s been pled in its entirety
[under section 300, subdivisions (a), (b) and (e)].”

                                               9
       As to disposition, the juvenile court ordered that the child continue in her
placement. It granted father monitored visitation, not to be monitored by the mother
and not to take place in the family home or with mother present. It denied father
reunification services, stating, “With regard to the disposition, pursuant to [section]
361.5[,] subsection (b), I’m finding that the father, also under the evidence before me,
was the primary caretaker of this child and that the injuries occurred during his handling
of the child and, therefore, reunification services under the statute indicates they need
not be provided to a parent described in this section when the court finds by clear and
convincing evidence that the child was brought within the jurisdiction of the court under
subsection (e) of the 300 statute because of the conduct of the parent. And the court finds
by clear and convincing evidence that this child sustained these injuries while under the
care and custody of [father]. In addition, that the child has been adjudicated under the
300 section for severe infliction of severe physical harm to the child and the court makes
a factual finding that it would not benefit the child to pursue reunification services with
the father in this case as there is no competent evidence to—testimony that the services
would likely prevent re-abuse or continued neglect of the child, or that failure to try
reunification services would be detrimental to the child because of the child’s close and
positive[] attach[ment] to that parent. . . . The court is making that finding by clear and
convincing evidence as to both subsections (5) and (6) of the Welfare and Institutions
Code, and, therefore, ordering no family reunification services and it’s based on my
finding that by clear and convincing evidence of all of the facts in the petition.”
       Father timely appealed. (§ 395, subd. (a)(1); see In re Tracy Z. (1987)
195 Cal. App. 3d 107, 112 [jurisdictional findings reviewable on appeal from dispositional
order]; Wanda B. v. Superior Court (1996) 41 Cal. App. 4th 1391, 1395 [denial of
reunification services at disposition appealable as part of dispositional order].)2



2
      Mother did not appeal and thus is not a party to this matter. The order therefore
remains intact as to mother.


                                             10
                                        DISCUSSION
1.     Jurisdictional Finding Under Section 300, Subdivision (e)
       “The purpose of section 300 is ‘to identify those children over whom the juvenile
court may exercise its jurisdiction and adjudge dependents.’ [Citation.]” (In re A.O.
(2010) 185 Cal. App. 4th 103, 110.) To determine that a child is one described by
section 300, the juvenile court must find by a preponderance of the evidence that the
allegation in the petition is true. (In re Matthew S. (1996) 41 Cal. App. 4th 1311, 1318;
see § 355, subd. (a).) We review findings under section 300 for substantial evidence
and will affirm the dispositional order based on those findings if they are supported by
reasonable, credible evidence of solid value. (Matthew S., at p. 1319.)
       The juvenile court may adjudge a child a dependent of the court under section 300,
subdivision (e), when “[t]he child is under the age of five years and has suffered severe
physical abuse by a parent . . . . For the purposes of this subdivision, ‘severe physical
abuse’ means any of the following: “any single act of abuse which causes physical
trauma of sufficient severity that, if left untreated, would cause permanent physical
disfigurement, permanent physical disability, or death; . . . or more than one act of
physical abuse, each of which causes bleeding, deep bruising, significant external or
internal swelling, bone fracture, or unconsciousness . . . .” Father contends the evidence
is not sufficient to support the finding under section 300, subdivision (e), that the child
suffered severe physical abuse as defined by the statute.3 We disagree.
       The section 300, subdivision (e), allegation provided that “[o]n 7/[]3/2014, the
three month old child . . . was medically examined and found to be suffering a
detrimental condition consisting of a healing right seventh posterior rib fracture and a
left first rib fracture.” The two rib fractures are not severe injuries so as to fall under the
single act provision of section 300, subdivision (e). No evidence suggests that, “if left
untreated, [they] would [have] cause[d] permanent physical disfigurement, permanent
physical disability, or death.” (§ 300, subd. (e).) Nevertheless, the evidence is sufficient

3
      Father does not challenge the jurisdictional findings under section 300,
subdivisions (a) and (b).

                                              11
to support the juvenile court’s implied finding that the rib fractures occurred on different
occasions and thus were caused by more than one act of physical abuse. The rib fractures
were at different stages of healing. The doctor’s initial evaluation indicated that the right
seventh posterior rib fracture was healing as of June 19, the date of the child’s first
skeletal survey, and occurred at least seven to 10 days earlier. The other fracture on the
left side initially was diagnosed as a suspected fracture, and later confirmed by a repeat
skeletal survey, and was thought to be farther along in the healing process and “quite
older.” Based on these results, substantial evidence supports a finding of severe physical
injury within the meaning of section 300, subdivision (e).4
       In addition, contrary to Father’s contention, the evidence sufficiently supports the
finding that he was the perpetrator of the rib fractures. Father routinely was the primary
caregiver for the child when only mother was working or otherwise out of the home.
Father said the child had never fallen in a manner that would cause rib fractures, yet
when confronted with the information about the fractures he and mother “did not react,
they did not seem surprised, their affect remained flat . . . .” Father tried to blame the
fractures on birth trauma and then on a paternal great aunt but also told DCFS that he
did not believe the child had rib fractures, despite the medical evidence that identified
the fractures. Although DCFS did not include the bruises to the child as part of the
section 300, subdivision (e), allegation, the fact that the child suffered them while in
father’s care supports the conclusion that he also caused the rib fractures. Father
admitted the bruising occurred while the child was in his care. Father’s statement that the
bruising was caused by the child falling from a bouncer was rejected by a social worker,
police officer, nurse practitioner and doctor—all of whom believed the child, only three
months old, could not have obtained the injuries in the manner described by father. All
maintained that the bruising was a sign of physical abuse. Father described the child as


4
       The child also suffered two bruises on her face. But the evidence does
not demonstrate that the bruising was deep bruising as required by section 300,
subdivision (e), and, in any case, DCFS did not include the bruising in its subdivision (e)
allegation in the petition so as to support a jurisdictional finding under that provision.

                                              12
angry. The bruises appeared to be due to a person forcefully placing a hand over the
child’s mouth, suggesting that father was trying to stop the baby from crying. The
doctor opined that the two rib fractures, as well as the bruising, were “diagnostic of
child physical abuse” and that the rib fractures were not inflicted at the same time.
(Emphasis omitted.) Father’s propensity to use inappropriate force to stop the baby from
crying reasonably supports the conclusion that he used inappropriate force on other
occasions causing the rib fractures.
2.     Denial of Reunification Services
       The juvenile court denied Father reunification services under section 361.5,
subdivisions (b)(5) and (b)(6). Father contends the denial was improper. We disagree.
       Under section 361.5, subdivision (b)(5), reunification services need not be
provided to a parent when the court finds by clear and convincing evidence “[t]hat the
child was brought within the jurisdiction of the court under subdivision (e) of Section 300
because of the conduct of that parent . . . .” (§ 361.5, subd. (b)(5).) For purposes of
section 361.5, subdivision (b)(5), “the court shall not order reunification . . . unless it
finds that, based on competent testimony, those services are likely to prevent reabuse . . .
of the child or that failure to try reunification will be detrimental to the child because the
child is closely and positively attached to that parent. The social worker shall investigate
the circumstances leading to the removal of the child and advise the court whether there
are circumstances that indicate that reunification is likely to be successful or unsuccessful
and whether failure to order reunification services is likely to be detrimental to the child.”
(§ 361.5, subd. (c).)
       The evidence described above, including father’s propensity to use force with the
child, supports the court’s finding by clear and convincing evidence that jurisdiction over
the child was proper under section 300, subdivision (e), because of father’s conduct.
Based on that finding, the court could offer father reunification services only if it
affirmatively concluded, based on competent testimony, that the services were likely to
prevent reabuse of the child or that failure to attempt reunification would be detrimental
to the child because of a close and positive attachment to father. The social worker’s

                                              13
evaluation indicated that services likely would not prevent reabuse. Father was denying
the abuse; he admitted the bruising occurred while he was caring for the child but gave
an account that none of the professionals who saw the child believed was possible;
he did not seek medical attention for the child; he participated in programs during the
dependency proceedings for only a short while and stopped by the time of disposition;
and he gave conflicting explanations for the rib fractures, even denying their existence.
Moreover, given the child was only three months old at the time of detention, father had
not yet created a close and positive relationship with the child such that the denial of
reunification services would be detrimental to her. On this record, the court did not err
by denying father reunification services under section 361.5, subdivision (b)(5).
       Although the juvenile court’s denial of reunification services under section 361.5,
subdivision (b)(5) withstands scrutiny, we note that its denial under section 361.5,
subdivision (b)(6), does not. As to section 361.5, subdivision (b)(6), the court may
decline to provide reunification services when it finds by clear and convincing
evidence “[t]hat the child has been adjudicated a dependent pursuant to any subdivision
of Section 300 as a result of . . . the infliction of severe physical harm to the child . . .
by a parent . . . as defined in this subdivision, and the court makes a factual finding
that it would not benefit the child to pursue reunification services with the offending
parent . . . .” “[T]he infliction of severe physical harm . . . may be based on, but is not
limited to, deliberate and serious injury inflicted to or on a child’s body . . . by an act
or omission of the parent . . . .” (§ 361.5, subd. (b)(6).) For purposes of section 361.5,
subdivision (b)(6), the court shall not order reunification services unless it “finds, by
clear and convincing evidence, that reunification is in the best interest of the child.”
(§ 361.5, subd. (c).) “The court shall read into the record the basis for a finding of . . .
severe physical harm under paragraph (6) of subdivision (b), and shall also specify the
factual findings used to determine that the provision of reunification services to the
offending parent . . . would not benefit the child.” (§ 361.5, subd. (k).)




                                               14
       The juvenile court in denying reunification services under section 361.5,
subdivision (b)(6), did not state the basis for its finding of severe physical harm or
specify the factual findings used to determine that offering father reunification services
would not benefit the child. (See In re Rebekah R. (1994) 27 Cal. App. 4th 1638, 1651
[§ 361.5 requires “on-the-record finding of . . . severe physical harm . . . in addition to
an appropriate express finding concerning the lack of benefit to the child”].) The court
simply recited the words of section 361.5, subdivision (b)(5), and stated that it was
basing its denial under both subdivisions (b)(5) and (b)(6) on a “finding . . . by clear
and convincing evidence of all of the facts in the petition.” But the petition stated facts
related only to the child’s injuries and their infliction by father. The petition did not
address any potential benefit to the child from offering father reunification services.
Thus, although the denial of reunification services was proper under section 361.5,
subdivision (b)(5), the court’s statement on the record does not support the denial under
section 361.5, subdivision (b)(6).




                                              15
                               DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.



                                             ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  LUI, J.




                                   16